DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 18, 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 4-9, 23-27 are rejected based on their dependency of the defective parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Engelman (US 2015/0235557) in view of Fairfield (US 2014/0063232), Attard (US 2015/0178998). and Herbach (US 2015/0254986)
As to claim 1 Engelman discloses a control device configured to support operations of an autonomous vehicle, the system comprising:
a transceiver(Paragraph 16 “The communication module 130 may be configured to broadcast the detected road condition to other vehicles and/or infrastructure devices 110 within the vicinity of the host vehicle 100 according to one or more telecommunication protocols, such as the Dynamic Short Range Communication (DSRC) protocol. The communication module 130 may be further configured to broadcast the location of the road condition, as well as the time the road condition was detected. Moreover, the communication module 130 may be further configured to receive road condition signals transmitted by other nearby vehicles, such as the front vehicle 105, and/or the infrastructure device 110.”); and
control circuitry configured to;
wirelessly receive from one or more other autonomous vehicles driving environment information corresponding to a driving environment detected by the one or more other autonomous vehicles(Paragraph 25 “the host vehicle 100 may transmit the road condition signal to one or more other vehicles and/or infrastructure devices 110 in the vicinity of the host vehicle 100. This way, other vehicles can become aware of, and respond to, the road condition prior to independently detecting the road condition.”);
Engelman does not explicitly disclose of determining a degree of reliability of the driving environment information received from the one or more other autonomous vehicles
Fairfield teaches determining a degree of reliability of the driving environment information received from the one or more other autonomous vehicles (Paragraph 90-92 “Additionally, each source of information of the plurality of sources of information may be assigned a respective reliability metric. The reliability metric may be indicative of a level of confidence of the detection of the construction zone based on respective information received from that source of information. As an example for illustration, the traffic information may be more reliable in detecting the construction zone than the RADAR-based information; in other words, the computing device may be configured to detect, based on the traffic information, existence of a construction zone with level of confidence that is higher than a respective level of confidence of detecting the construction zone based on the RADAR-based information.”)
It would have been obvious to one of ordinary skill to modify Engelman to include the teachings of a road hazard specific reliability factor for the purpose of determining the reliability of the information provided to the autonomous vehicle to safely traverse the autonomous vehicle in the environment.
Engelman does not explicitly disclose wherein the degree of reliability is based on one or more road hazard specific reliability degree factors, each of the one or more road hazard specific reliability degree factors having:
a detection reliability factor,
an erroneous detection coefficient, and
a road characteristic corresponding to one of a straight road or a curved road; 	Attard teaches wherein the degree of reliability is based on one or more road hazard specific reliability degree factors, each of the one or more road hazard specific reliability degree factors having:
a detection reliability factor (Paragraph 6 “The computer 105 may include instructions for determining that an autonomous driving module 106, e.g., included in the vehicle computer 105, may not be able to operate the vehicle 101 autonomously or semi-autonomously with acceptable confidence, e.g., confidence expressed numerically that is lower than a predetermined threshold. For example a fault or faults could be detected with respect to one or more data collectors 110, e.g., sensors or the like, in a first vehicle 101. Further, once a fault is detected, the first vehicle 101 may send a vehicle-to-vehicle communication 112 to one or more second vehicles 101 and/or may send data via a network 120 to a remote server 125”),
an erroneous detection coefficient (Paragraph 35 “In general, a message 116 may be provided by the computer 105 when .PHI.<.PHI..sub.min (note that appropriate hysteresis may be accounted for in this evaluation to prevent rapid switching). Further, when it is determined that .PHI.<.PHI..sub.min, components of each of the vectors .phi..sup.PL and .phi..sup.AL may be evaluated to determine whether a value of the vector component falls below a predetermined threshold for the vector component. For each vector component that falls below the threshold, the computer 105 may formulate a message 116 to be provided to a vehicle 101 operator.”), and
a road characteristic corresponding to one of a straight road or a curved road (Paragraph 16 “Data collectors 110 could also include sensors or the like for detecting conditions outside the vehicle 101, e.g., medium-range and long-range sensors. For example, sensor data collectors 110 could include mechanisms such as RADAR, LIDAR, sonar, cameras or other image capture devices, that could be deployed to measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects, and/or to detect road attributes, such as curves, potholes, dips, bumps, changes in grade, lane boundaries, etc.”); and
wirelessly transmit to the autonomous vehicle an update to driving environment information previously provided to the autonomous vehicle(Paragraph 6 “Further, once a fault is detected, the first vehicle 101 may send a vehicle-to-vehicle communication 112 to one or more second vehicles 101 and/or may send data via a network 120 to a remote server 125. Moreover, further operation of the first vehicle 101 may use data 115 from collectors 110 in the first vehicle 101 to the extent such data 115 is not subject to a fault, and may further use data 115 from one or more second vehicles 101 that may be received in a vehicle-to-vehicle communication 112.”), the update based on:
a comparison of the previously provided driving environment information to the driving environment information received from the one or more other autonomous vehicles(Paragraph 21 “Accordingly, a first vehicle 101 could receive collected data 115 from a second vehicle 101, whereby the first vehicle 101 computer 105 could use the collected data 115 from the second vehicle 101 as input to the autonomous module 106 in the first vehicle 101, i.e., to determine autonomous or semi-autonomous operations of the first vehicle 101, such as how to execute a "limp home" operation or the like and/or how to continue operations even though there is an indicated fault or faults in one or more data collectors 110 in the first vehicle 101”),
(Paragraph 23 “memory of the computer 105 may further store one or more parameters 117 for comparison to confidence assessments 118. Accordingly, a parameter 117 may define a set of confidence intervals; when a confidence assessment 118 indicates that a confidence value falls within a confidence interval at or passed a predetermined threshold, such threshold also specified by a parameter 117, then the computer 105 may include instructions for providing an alert or the like to a vehicle 101 operator”), and
It would have been obvious to one of ordinary skill to modify Engelman to include the teachings of determining a road hazard specific reliability degree factor for the purpose of determining a reliability of the environment information received from one or more other autonomous vehicles.
Engelman does not explicitly disclose a notification update frequency associated with the one or more road hazard specific reliability degree factors.
Herbach teaches a notification update frequency associated with the one or more road hazard specific reliability degree factors (Paragraph 25 “Within examples, the control system may validate incoming reports using the sensor data. The control system also may periodically update the information by removing outdated information reports as new information becomes available.”, Paragraph 77 “In some example systems, a confidence metric may be associated with information reports indicating how confident the system is in the information contained within the report. A combination of different factors may be used to determine a confidence level in a particular report. For example, some types of reports may be more likely to be erroneous (e.g., some types of road conditions may be more difficult for vehicles to detect and identify than others).”)
It would have been obvious to one of ordinary skill to modify Engelman to include the teachings of updating the environment information for the purpose of providing up to date information of the environment.
As to claim 4 Engelman discloses a control device wherein the degree of reliability of the driving environment information is determined based on information indicating a time at which the corresponding driving environment information was acquired by the one or more other autonomous vehicles (Paragraph 11). 
As to claim 5 Engelman discloses a control system further comprising: a memory configured to store the received driving environment information in association with time information indicating a timing at which the driving environment information was acquired by the one or more other autonomous vehicles (Paragraph 15). 
As to claim 6 Engelman discloses a control device wherein the control circuitry is configured to determine the degree of reliability of the received driving environment information based on the time information stored in the memory in associated with the driving environment information(Paragraph 11). 
As to claim 7 Engelman discloses a control device wherein the control circuitry is configured to assign a first degree of reliability to a first piece of driving environment information acquired from one or more other autonomous vehicles at a first time and a second degree of reliability to a second piece of driving environment information acquired from another of the one or more other autonomous vehicles at a second time  (Paragraph 11). 
As to claim 8 Engelman discloses a control device wherein the driving environment information received from the one or more other autonomous vehicles, is acquired by one or more sensors at the another autonomous vehicles is acquired by one or more sensors at the one or more other autonomous vehicles (Paragraph 23). 
As to claim 9 Engelman discloses a control device wherein the driving environment information received from the one or more other autonomous vehicles is acquired by an image sensor at the one or more other autonomous vehicles (Paragraph 13). 
As to claim 21 the claim is interpreted and rejected as in claim 1.
As to claim 23 Engelman discloses a system wherein the control circuity is configured to select one of a plurality of alternative navigation routes based on update(Paragraph 15).
As to claim 24 Engelman discloses a system wherein control circuitry is configured to identify a preferred lane of a plurality of lanes on the navigation route based on the update (Paragraph 15).
As to claim 25 Attard teaches  a system wherein the control circuitry is configured to control the driving system in a predetermined safe driving mode based on the degree of reliability of the driving environment information being lower than a first threshold value(Paragraph 8, 78).
As to claim 26 Attard teaches a system wherein the predetermined safe driving mode includes at least one of reducing a maximum speed of the autonomous vehicle, (Paragraph 9).
As to claim 27 Attard teaches a system wherein the control circuitry is configured to control changing a driving mode of the autonomous vehicle to a manual driving mode based on the degree of reliability of the driving environment information being lower than a second threshold value which is lower than the first threshold value (Paragraph 10).

Claims 18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Engelman (US 2015/0235557) in view of Herbach (US 2015/0254986), Attard (US 2015/0178998). 
As to claim 18 Engelman discloses a system for implementation in an autonomous vehicle, the system comprising: 
a transceiver(Paragraph 9 “Moreover, the host vehicle 100 and/or the front vehicle 105 may be configured to transmit a signal representing the road condition ("the road condition signal") to other vehicles in the area, as well as to any infrastructure devices 110 configured to receive such signals. The road condition signal may further indicate the time at which the road condition was detected as well as the location of the road condition.”); and
control circuitry configured to:
wirelessly receive, from a control device, driving environment information corresponding to a driving environment detected by one or more other autonomous vehicles (Paragraph 25 “the host vehicle 100 may transmit the road condition signal to one or more other vehicles and/or infrastructure devices 110 in the vicinity of the host vehicle 100. This way, other vehicles can become aware of, and respond to, the road condition prior to independently detecting the road condition.”); and 
determine a navigation route based on  the driving environment information received from the control device (Paragraph 15 “instance, the autonomous mode controller 125 may control the host vehicle 100 according to the road condition signals generated by the autonomous driving sensors 115. This may include adjusting a vehicle setting such as reducing a speed of the vehicle, changing the driving lane, selecting a new route, etc., depending on the type and location of the road condition detected.”); 
control a driving system of the autonomous vehicle based on the determined navigation route and the driving environment information (Paragraph 15 “For instance, the autonomous mode controller 125 may control the host vehicle 100 according to the road condition signals generated by the autonomous driving sensors 115. This may include adjusting a vehicle setting such as reducing a speed of the vehicle, changing the driving lane, selecting a new route, etc., depending on the type and location of the road condition detected.”).
wirelessly receive from the control device an update to the received riving environment information (Paragraph 9 “Moreover, the host vehicle 100 and/or the front vehicle 105 may be configured to transmit a signal representing the road condition ("the road condition signal") to other vehicles in the area, as well as to any infrastructure devices 110 configured to receive such signals. The road condition signal may further indicate the time at which the road condition was detected as well as the location of the road condition.”);
Control the driving system of the autonomous vehicle based on the update to the received driving environment information (Paragraph 26 “At block 320, the host vehicle 100 may adjust one or more settings in response to the detected road condition. Examples of settings that may be adjusted in accordance with the detected road condition may include a driving speed, distance between other vehicles, driving lane, turning speed, or the like. Settings may be adjusted via, e.g., the autonomous mode controller 125.”)
Engelman does not explicitly disclose the update is based on: a comparison of the received driving environment information to a subsequent measurement of the driving environment taken by the one or more other autonomous vehicles
Herbach teaches a comparison of the received driving environment information to a subsequent measurement of the driving environment taken by the one or more other autonomous vehicles (Paragraph 76 “Block 306 of method 300 includes validating some of the information reports received from autonomous vehicles within the fleet using the received sensor data. An information report may need to be validated before sending it out to other vehicles in order to avoid sending erroneous or misleading reports to the fleet. Within examples, an information report may be validated by comparing the report to sensor data collected by the vehicle sending the report and/or by other vehicles in the same area in order to confirm the accuracy of the report.”, Paragraph 85-86 “The information reports may be combined into a format that allows the reports to easily be transmitted out to vehicles in the fleet.”).
Herbach further teaches a notification update frequency associated with the one or more road hazard specific reliability degree factors (Paragraph 25 “Within examples, the control system may validate incoming reports using the sensor data. The control system also may periodically update the information by removing outdated information reports as new information becomes available.”, Paragraph 77 “In some example systems, a confidence metric may be associated with information reports indicating how confident the system is in the information contained within the report. A combination of different factors may be used to determine a confidence level in a particular report. For example, some types of reports may be more likely to be erroneous (e.g., some types of road conditions may be more difficult for vehicles to detect and identify than others).”)
It would have been obvious to one of ordinary skill to modify Engelman to modify Engelman to include the teachings of comparing the driving information to the measurement taken by the autonomous vehicle for the purpose of validating the information obtained by the another autonomous vehicle.
Engelman does not explicitly disclose wherein the degree of reliability is based on one or more road hazard specific reliability degree factors, each of the one or more road hazard specific reliability degree factors having:
a detection reliability factor,
an erroneous detection coefficient, and

a detection reliability factor (Paragraph 6 “The computer 105 may include instructions for determining that an autonomous driving module 106, e.g., included in the vehicle computer 105, may not be able to operate the vehicle 101 autonomously or semi-autonomously with acceptable confidence, e.g., confidence expressed numerically that is lower than a predetermined threshold. For example a fault or faults could be detected with respect to one or more data collectors 110, e.g., sensors or the like, in a first vehicle 101. Further, once a fault is detected, the first vehicle 101 may send a vehicle-to-vehicle communication 112 to one or more second vehicles 101 and/or may send data via a network 120 to a remote server 125”),
an erroneous detection coefficient (Paragraph 35 “In general, a message 116 may be provided by the computer 105 when .PHI.<.PHI..sub.min (note that appropriate hysteresis may be accounted for in this evaluation to prevent rapid switching). Further, when it is determined that .PHI.<.PHI..sub.min, components of each of the vectors .phi..sup.PL and .phi..sup.AL may be evaluated to determine whether a value of the vector component falls below a predetermined threshold for the vector component. For each vector component that falls below the threshold, the computer 105 may formulate a message 116 to be provided to a vehicle 101 operator.”), and
(Paragraph 16 “Data collectors 110 could also include sensors or the like for detecting conditions outside the vehicle 101, e.g., medium-range and long-range sensors. For example, sensor data collectors 110 could include mechanisms such as RADAR, LIDAR, sonar, cameras or other image capture devices, that could be deployed to measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects, and/or to detect road attributes, such as curves, potholes, dips, bumps, changes in grade, lane boundaries, etc.”); and
It would have been obvious to one of ordinary skill to modify Engelman to include the teachings of determining a road hazard specific reliability degree factor for the purpose of determining a reliability of the environment information received from one or more other autonomous vehicles.
As to claim 22 the claim is interpreted and rejected as in claim 18.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-9, 18, 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
4/2/2021